Citation Nr: 0936956	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-03 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae with secondary facial scarring which is currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which continued a 10 percent rating for 
pseudofolliculitis barbae and granted service connection for 
facial scarring and assigned a noncompensable rating.  The RO 
subsequently issued a November 2007 rating decision and 
increased the rating for pseudofolliculitis barbae with 
facial scarring to 30 percent effective November 30, 2006, 
the date the Veteran submitted his current claim.  The 
Veteran was informed that his pseudofolliculitis barbae with 
secondary facial scarring was being rated as one disability 
because it allowed for a higher rating to be assigned.   


FINDING OF FACT

The Veteran's skin disorder has been manifested by several 
small pustules on his neck and several other scattered areas 
of raised papules and significant superficial scarring that 
was mildly disfiguring on both cheeks; the pseudofolliculitis 
barbae constituted 10 percent of the exposed skin area and 
the scarring constituted 20 percent of the exposed skin area; 
the total skin area of both conditions was less than 5 
percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pseudofolliculitis barbae with secondary facial scarring are 
not met at any time during the appellate period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.118, Diagnostic Codes 7805-7806 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

In this case, service connection for pseudofolliculitis 
barbae with superficial facial scarring has been previously 
established, and the current appeal arose from a claim for an 
increased rating.  In December 2006, prior to the initial 
adjudication of his claim, the RO sent the Veteran a VCAA 
letter, which indicated that he should provide evidence 
showing that his pseudofolliculitis barbae had increased in 
severity.  The December 2006 letter provided notice of the 
types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating, and 
it advised him of what VA would do to assist him in obtaining 
evidence.  In addition, the Veteran was informed that the 
evidence needed to show what impact his condition and 
symptoms had on his employment, and as to the effective date 
element of his claim.  Thus, VA has satisfied the notice 
requirements of the VCAA.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the Veteran's VA 
treatment records, private medical records, and records from 
the Social Security Administration (SSA).  Although the 
decision granting SSA benefits was not included and only a 
pathology report was included, the available medical records 
and a disability determination indicated that the grant of 
benefits was unrelated to the current issue on appeal.  The 
RO also arranged for the Veteran to undergo two VA 
examinations.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Factual Background

Records from the SSA reveal that the Veteran was in receipt 
of SSA disability benefits for a primary diagnosis of a 
malignant neoplasm of the esophagus.  Consequently, any 
available medical records are unrelated to the issue on 
appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2005 to May 2009.  In June 2007 the 
Veteran was noted to have pustules and papules on the chin.  
He was prescribed clindamycin solution and benzoyl peroxide.  
In February 2008 the Veteran was noted to have no 
inflammatory papules or ingrown hair but he did have 
scattered follicular scarring.  He was prescribed a trial of 
tetracycline.  In April 2008 the Veteran was noted to have 
been using a trial of tetracycline for three months but did 
not feel that the tetracycline was effective and he desired 
to resume the use of clindamycin solution and benzoyl 
peroxide.  Physical examination of the face revealed a few 
small perifollicular papules with no pustules or erythema.  
The Veteran also had scattered perifollicular mild icepick 
scarring in the beard distribution.  In April 2009 the 
Veteran was seen on an emergency basis.  He reported 
irritation and bleeding due to worsening of his facial 
condition.  Examination revealed the Veteran's skin to be 
mildly tender and slightly swollen.  In May 2009 the Veteran 
was using clindamycin solution twice daily and benzoyl 
peroxide daily.  Physical examination revealed scattered 
follicular pink papules in the beard distribution.  There 
were no cystic lesions or papules.  The examiner prescribed 
tretinoin cream nightly. 

The only relevant private treatment reports are from J. 
Rosenberg, M.D., and reveal that the Veteran was seen for a 
few erythematous papules on his chin in December 2006.  He 
was assessed with mild folliculitis and treated with cleocin 
solution.  

The Veteran was afforded a VA examination in January 2007.  
The Veteran reported that he has not used immunosuppressive 
agents since his last evaluation.  Physical examination of 
the Veteran's skin revealed several small pustules on his 
neck and several other scattered areas of raised papules.  In 
other areas, including the chin there was a confluence of 
very mild papular formation.  The Veteran was noted to have 
significant superficial scarring that was mildly disfiguring 
on both cheeks.  The examiner indicated that the Veteran's 
pseudofolliculitis barbae constituted 10 percent of the 
exposed skin area and the scarring constituted 20 percent of 
the exposed skin area.  The total skin area of both 
conditions was less than 5 percent.  Photographs associated 
with the examination confirm the findings reported on 
examination.  

The Veteran was afforded a VA examination in May 2009.  
Physical examination revealed three 3- to 4-millimeter (mm) 
large skin-colored, medium firm papules on the chin area.  
There were no pustules or inflammatory papules noted on 
examination.  He was noted to have icepick scarring on the 
bilateral cheeks measuring individually 2- to 3-mm.  The 
scars were noted to be non-painful, superficial, and mildly 
disfiguring.  The examiner indicated that the scarring area 
involved less than 2 percent of the body surface area.  There 
was no adherence to underlying tissue and no keloid 
formation.  There was no growth distortion or asymmetry of 
the nose, chin, forehead, eyes, ears, cheeks, or lips.  There 
was also no limitation of motion due to the scars.  

III.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
However, while the lists of symptoms under the rating 
criteria are meant to be examples of symptoms that would 
warrant the evaluation; they are not meant to be exhaustive.  
The Board need not find all or even some of the symptoms to 
award a specific evaluation.  Mauerhan, 16 Vet App 442-3 
(2002).

The Veteran's pseudofolliculitis barbae has been rated as 30 
percent disabling under Diagnostic Codes 7805-7806.  38 
C.F.R. § 4.118.  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen). 

Diagnostic Code 7805 provides that scars are rated on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  A 60 percent rating requires more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Diagnostic Code 
7806 also provides for the disability to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118.  

The Board notes that effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, these amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  As the 
Veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the Veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008.  

As noted, in order to obtain a rating higher than 30 percent 
under Diagnostic Code 7806, 40 percent of the entire body, or 
more than 40 percent of exposed areas be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period must be required.  As indicated by the 
evidence reported above, there is no evidence that 40 percent 
of the Veteran's entire body is affected by his 
pseudofolliculitis barbae with facial scarring nor is there 
evidence that more than 40 percent of the exposed areas are 
affected by the Veteran's pseudofolliculitis barbae with 
facial scarring.  Furthermore, the evidence does not reveal 
that the Veteran's pseudofolliculitis barbae with facial 
scarring required the use of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

The Board has considered whether a higher rating is available 
under any other Diagnostic Codes.  Diagnostic Code 7800 
provides that disfigurement of the head, face, or neck is 
evaluated as follows: with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement (80 
percent); with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features of paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement (50 percent); with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement (30 percent); and with one characteristic of 
disfigurement (10 percent). 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under § 4.118, are: (1) scar 5 or more inches (13 
or more cm) in length; (2) scar at least one-quarter inch (.6 
cm) wide at widest part; (3) surface contour of scar elevated 
or depressed on palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm); (6) skin texture 
abnormal (irregular, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm) ; (7) underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm); 
and (8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm).  Id. at Note (1).

While significant scarring was noted on both cheeks, the 
evidence does not reveal that the Veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features of paired sets of features, or with four or 
five characteristics of disfigurement, so as to warrant an 
evaluation in excess of 30 percent.  As noted, in the report 
of the May 2009 VA examination, it was specifically noted 
that growth distortion or asymmetry was absent, and four or 
more characteristics of disfigurement have not been shown.  
Consequently, an increased rating is not warranted under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (2008).

The Board has also considered whether any other Diagnostic 
Codes pertaining to scars would allow for a higher rating for 
the Veteran's service-connected pseudofolliculitis barbae 
with facial scarring.  No other Diagnostic Codes applicable 
to scars would render a higher rating in this case.  In 
regard to skin conditions, Diagnostic Code 7802 (superficial 
scars 144 square inches (929 sq. cm) or larger), 7803 
(unstable scars), 7804 (superficial painful scars) and 7805 
(scars that cause limitation of motion) do not apply here 
given the medical evidence indicated above.  See 38 C.F.R. § 
4.118 (2008).

Consequently, there is no evidence to warrant a rating higher 
than the currently assigned 30 percent disability rating.  
The appeal is denied.  

III.  Extraschedular Considerations

The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability at issue is 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 
3.321(b)(1).  If so, factors for consideration in determining 
whether referral for an extraschedular rating is necessary 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  For the 
following reasons, the Board determines that such referral is 
not appropriate in this case.  The Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran has not averred 
that his disability interferes with his ability to work and 
it must be noted that the disability rating assigned 
contemplate some industrial impairment.  The record does not 
show that the service-connected disability results in marked 
interference with employment beyond that contemplated by the 
schedular criteria or in frequent periods of hospitalization.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased rating for pseudofolliculitis 
barbae with secondary facial scarring which is currently 
rated as 30 percent disabling is denied.  



____________________________________________

MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


